Citation Nr: 0730352	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  07-06 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's active service included service in the 
Republic of Vietnam (January 24, 1969 to January 20, 1970).  

2.  The veteran's service awards include the Purple Heart 
Medal.

3.  The veteran has post-traumatic stress disorder as a 
result of his active service.  


CONCLUSION OF LAW

The criteria for service connection for post-traumatic stress 
disorder are met.  38 U.S.C.A. §§ 1100, 1154(b) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.304(f) (2006).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection - PTSD

Preliminary Matter

The veteran filed his PTSD service connection claim in August 
2005.  The RO denied the PTSD claim, among others, in a 
January 2006 rating decision.  The veteran was notified of 
the rating decision via a February 3, 2006 cover letter 
enclosing a copy of the rating decision and information on 
appeal rights.  In March 2006, the veteran filed a timely 
notice of disagreement (NOD) on the issue of service 
connection for PTSD.  On August 28, 2006, the RO sent the 
veteran a Statement of the Case (SOC) on the issue.  


On January 17, 2007, VA received a VA Form 9, apparently 
intended to serve as a timely substantive appeal on the PTSD 
service connection claim.  However, the veteran did not 
complete that Form 9; rather, his spouse completed and signed 
it.  38 C.F.R. § 20.301(a) (substantive appeal may be filed 
by a claimant or his representative with proper power of 
attorney or declaration of representation on file or filed 
with substantive appeal).  The record does not show a power 
or attorney or declaration of representation on file as to 
the spouse.  Also, the handwritten statements therein 
consists of her personal knowledge of what she believes might 
be her husband's PTSD symptoms.  That Form 9 also does not 
include discussion of the veteran's intent to seek appeal on 
the PTSD claim or of allegations as to RO error(s) of law or 
fact in denying that claim.  38 C.F.R. § 20.202.   

On February 8, 2007, the RO wrote the veteran informing him 
that the VA Form 9 received on January 17, 2007, completed 
and signed by his wife, does not constitute a valid 
substantive appeal on the issue of service connection for 
PTSD.  Also, the letter informed the veteran that the 
deadline for perfecting appeal on that issue was February 3, 
2007, and that he did not file a timely appeal because the VA 
Form 9 received on January 17, 2007, is not deemed valid 
because the veteran did not execute it.  (It is noted that 
February 3, 2007 was a Saturday.  Under 38 C.F.R. 
§ 20.305(b), the following Monday, February 5, 2007, would 
have been deemed the filing deadline.)  The February 8, 2007 
letter included notice of the veteran's right to appeal the 
issue of RO determination on untimely appeal.              

Then, on February 27, 2007, the veteran himself filed a VA 
Form 9 dated January 15, 2007, which he signed, and which 
specifically identified "PTSD" as the issue contested.  He 
discussed his in-service stressors.  That Form 9 reflects a 
date/time stamp of the U.S. Court of Appeals for Veterans 
Claims indicating that the veteran had initially sent the 
form to the Court rather than the RO, and that the Court had 
received it on January 17, 2007.  On February 29, 2007, the 
RO received the veteran's written explanation that he had 
mistakenly sent his Form 9 to the Court, along with evidence 
of his January 16, 2007 express mail posting of that form to 
the Court.  

Based on the above, it is evident that the veteran is not 
seeking to appeal the RO's determination as to timeliness of 
appeal in response to the February 8, 2007 RO letter, but 
rather, is contending that he should be deemed to have 
perfected an appeal in response to the August 2006 SOC.  It 
is clear that the VA Form 9 the veteran himself signed and on 
which he identified "PTSD" as the issue contested was 
placed in the U.S. mail (express delivery) on January 16, 
2007, which is deemed a timely postmark and filing date, as 
that date is weeks before the February 5, 2007 deadline.  
38 C.F.R. § 20.305(a).  The only problem here with respect to 
perfection of appeal is that the veteran mistakenly sent his 
VA Form 9 to the Court, and not the RO.  Under the 
circumstances of this case, the Board finds that waiver of 
the issue of timely substantive appeal is warranted.  See, 
e.g., Beyrle v. Brown, 9 Vet. App. 24 (1996) (the Board may 
exercise discretion in waiving issue of timely substantive 
appeal).  The Board therefore has jurisdiction to review the 
underlying service connection issue and it is addressed 
below.         

Analysis

Service connection for PTSD requires: (a) specific diagnosis 
of PTSD consistent with 38 C.F.R. § 4.125(a); (b) clinical 
evidence of an etiological link between PTSD symptoms and an 
in-service stressor; and (c) credible supporting evidence 
that the stressor occurred.  38 U.S.C.A. §§ 1100, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.304(f) (2007).  If the 
evidence establishes combat activity and the claimed stressor 
is related thereto, then, in the absence of clear and 
convincing contrary evidence, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of service, the veteran's lay testimony alone 
may establish the occurrence of the claimed stressor.  38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2006); 38 C.F.R. 
3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
    
The veteran wrote discussing his recollection of Viet Cong 
attacks.  He stated that he himself killed, or assisted in 
capturing, enemy soldiers.  He recalls seeing American 
soldiers wounded or killed in action.  The veteran's DD Form 
214 indicates honorable active service during the Vietnam 
Era.  The veteran's active duty included service in the 
Republic of Vietnam, from January 24, 1969 to January 20, 
1970.  His service awards included the Vietnam Service Medal 
with two Bronze Stars, the Bronze Star Medal, and the Purple 
Heart Medal.  Based on the service verification record, 
service in Vietnam, and citation indicating combat action, 
the Board concludes that the veteran's reported stressor 
accounts are consistent with the circumstances, conditions 
and hardships of his combat service.  Therefore, the 
veteran's reports alone are sufficient to establish its 
occurrence.  38 U.S.C.A. § 1154(b).

With respect to evidence of requisite PTSD diagnosis, 
following a VA PTSD compensation and pension (C&P) 
examination in November 2005, the examiner (a medical doctor) 
concluded that the veteran meets DSM-IV (American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition) criteria for depressive disorder, 
not otherwise specified, and that he does not meet "full" 
DSM-IV criteria for PTSD.  She also added, however, that 
"[o]bjective psychological testing would be helpful" to 
determine which diagnosis - depressive disorder or PTSD - is 
warranted.  

The examination report includes a subsequent entry, titled 
"addendum," which indicates that the C&P examiner had 
considered results of psychological evaluation of Dr. Herzog 
and concluded that, based on objective psychological testing, 
the veteran meets criteria for a diagnosis of PTSD.  The 
addendum contains Axis I diagnoses, first, of PTSD, and 
second, of depressive disorder, not otherwise specified.  The 
Board does not find other clinical evidence indicating that a 
PTSD diagnosis can be ruled out based on clinical findings.  
Under the circumstances, the Board concludes that, on the 
issue of whether a PTSD diagnosis is, or is not, warranted, 
the evidence is at least in equipoise.  

Finally, the Board also concludes that the clinical evidence 
of record favors a conclusion that the veteran's PTSD is 
associated with his combat experience.  In particular, the VA 
examiner noted "war trauma" as a stressful factor.  Also, 
the history discussed in the examination report included the 
veteran's reports of combat experiences and his receipt of 
combat action citation.  It is evident that the examiner was 
aware of such history when she concluded in the addendum that 
a PTSD diagnosis is warranted.       


Based on the foregoing, the Board concludes that the record 
presents sufficient evidence of engagement in combat, a PTSD 
diagnosis, and competent clinical evidence that that combat 
history is associated with the diagnosis.  The criteria for 
service connection for PTSD are met.  Therefore, it is 
apparent that sufficient evidentiary development has taken 
place to resolve the matter on appeal.  As such, VA 
compliance with laws and regulations governing the duties to 
notify and assist (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)) need not be addressed, as 
any deficiency in notice or assistance did not result in 
prejudice to the claimant.    


ORDER

Service connection for PTSD is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


